                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION

 DAVANTE BENJAMIAH GREEN,
                Plaintiff,                              No. C18-0029-LRR
 vs.                                                          ORDER
 WILLIAM SPERFSLAGE, MIKE
 HEINARCY, PAUL NEMMERS,
 TRACY DIEETH, SHAWN HOWARD,
 CARRIE CARSON, BENNY SAVALA,
 CO HAWKINGS, MATT EIVINS,
 DIMITRIUS BOWENS, AARON
 SHARR, DR. VRBA, and WARDEN
 WISE,
                Defendants.
                                ____________________

      This matter is before the court pursuant to the plaintiff’s pro se application to
proceed in forma pauperis (docket no. 1) and pro se complaint (docket no. 1-1).
           I.       APPLICATION TO PROCEED IN FORMA PAUPERIS
      The plaintiff did not submit the statutory filing fee. See 28 U.S.C. § 1914(a)
(requiring filing fee). In order for a court to authorize the commencement of an action
without the prepayment of the filing fee, a person must submit an affidavit that includes
a statement of all the assets the person possesses. See 28 U.S.C. § 1915(a)(1). In
addition, a prisoner must submit a certified copy of the trust fund account statement (or
institutional equivalent) for the 6-month period immediately preceding the filing of the
complaint, obtained from the appropriate official of each prison at which the prisoner
was or is confined. See 28 U.S.C. § 1915(a)(2).
      Plaintiff, an inmate at the Anamosa State Penitentiary, in Anamosa Iowa, Iowa,
has submitted documents which substantially comply with those requirements. (See
docket no. 1 at 1-4.). Because plaintiff does not have the assets necessary to pay the
filing fee, his application (docket no. 1) is granted.
       However, even though the court deems it appropriate to grant the plaintiff in forma
pauperis status, the plaintiff is required to pay the full $350.00 filing fee by making
payments on an installment basis. 28 U.S.C. § 1915(b)(1); see also In re Tyler, 110 F.3d
528, 529–30 (8th Cir. 1997) (“[T]he [Prisoner Litigation Reform Act] makes prisoners
responsible for their filing fees the moment the prisoner brings a civil action or files an
appeal.”). The full filing fee will be collected even if the court dismisses the case because
it is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks
money damages against a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2).
       Here, plaintiff must pay an initial partial filing fee in the amount of twenty percent
of the greater of his average monthly account balance or average monthly deposits for
the six months preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1). Based on
the documents that plaintiff submitted, the court finds that the initial partial filing fee is
$5.39. (See docket no. 1 at 4). Plaintiff shall submit $5.39 by no later than one month
from the date of this order. If the court does not receive payment by this deadline, the
instant action shall be dismissed pursuant to Fed. R. Civ. P. 41(b) (permitting dismissal
where a plaintiff either fails to prosecute or fails to respond to an order of the court);
Hutchins v. A.G. Edwards & Sons, 116 F.3d 1256, 1259–60 (8th Cir. 1997) (explaining
court’s power to dismiss an action). If necessary, plaintiff may request in a written
motion an extension of time to pay the initial partial filing fee.
       In addition to the initial partial filing fee, plaintiff must “make monthly payments
of 20 percent of the preceding month’s income credited to the prisoner’s account.” 28
U.S.C. § 1915(b)(2). The statute places the burden on the prisoner’s institution to collect
the additional monthly payments and forward them to the court. Specifically:



                                              2
       [a]fter payment of the initial partial filing fee, the prisoner shall be required
       to make monthly payments of 20 percent of the preceding month’s income
       credited to the prisoner’s account. The agency having custody of the
       prisoner shall forward payments from the prisoner’s account to the clerk of
       the court each time the amount in the account exceeds $10 until the filing
       fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after plaintiff pays in full the initial partial filing
fee, the remaining installments shall be collected by the institution having custody of the
plaintiff. The clerk’s office shall send a copy of this order and the notice of collection
of filing fee to the appropriate official at the place where the plaintiff is an inmate.
                         II.     INITIAL REVIEW STANDARD
       A pro se complaint must be liberally construed. See Hughes v. Rowe, 449 U.S.
5, 9 (1980); Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam); Smith v. St.
Bernards Reg’l Med. Ctr., 19 F.3d 1254, 1255 (8th Cir. 1994); see also Stone v. Harry,
364 F.3d 912, 914 (8th Cir. 2004). However, the Court may dismiss an in forma
pauperis complaint if it is frivolous, malicious, fails to state a claim upon which relief
can be granted, or seeks monetary relief against a defendant that is immune from a
monetary judgment.       28 U.S.C. § 1915(e)(2); see also 28 U.S.C. § 1915A(b)(1)
(requiring the Court to do an initial review of prisoner complaints).
       In reviewing a prisoner or in forma pauperis complaint, unless the facts alleged
are clearly baseless, they must be weighed in favor of the plaintiff. See Denton v.
Hernandez, 504 U.S. 25, 32-33 (1992).             Pro se complaints, however, must allege
sufficient facts to support the plaintiff’s claim. Stone, 364 F.3d at 914. A claim is
“frivolous” if it “lacks an arguable basis in law or in fact.” Neitzke v. Williams, 490
U.S. 319, 325 (1989); accord Cokeley v. Endell, 27 F.3d 331, 332 (8th Cir. 1994). In
determining whether a complaint fails to state a claim pursuant to § 1915(e)(2), courts
generally rely on the standards articulated pursuant to Federal Rule of Procedure
12(b)(6). Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997); see also Atkinson

                                              3
v. Bohn, 91 F.3d 1127, 1128–29 (8th Cir. 1996) (applying Rule 12(b)(6) standard to a
dismissal under 28 U.S.C. § 1915(e)(2). An action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is
plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Pursuant
to § 1915(e)(2), a court may review the complaint and dismiss sua sponte those claims
that fail “to raise a right to relief above the speculative level,” Id. at 555., or that are
premised on meritless legal theories or clearly lack any factual basis, see Neitzke, 490
U.S. at 325.
                         III.   INITIAL REVIEW ANALYSIS
A.     § 1983 Standard
       42 U.S.C. § 1983 provides, in relevant part:
       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory . . . subjects, or causes to be
       subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress . . .
§ 1983 was designed to provide a “broad remedy for violations of federally protected
civil rights.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 685 (1978). However, 42
U.S.C. § 1983 provides no substantive rights. See Albright v. Oliver, 510 U.S. 266, 271
(1994); Graham v. Conner, 490 U.S. 386, 393-94 (1989); Chapman v. Houston Welfare
Rights Org., 441 U.S. 600, 617 (1979). “One cannot go into court and claim a ‘violation
of [42 U.S.C.] § 1983’ — for [42 U.S.C.] § 1983 by itself does not protect anyone against
anything.” Chapman, 441 U.S. at 617. Rather, 42 U.S.C. § 1983 provides a remedy
for violations of all “rights, privileges, or immunities secured by the Constitution and
laws [of the United States].” 42 U.S.C. § 1983; see also Albright, 510 U.S. at 271 (42
U.S.C. § 1983 “merely provides a method for vindicating federal rights elsewhere
conferred.”); Graham, 490 U.S. at 393-94 (same); Maine v. Thiboutot, 448 U.S. 1, 4

                                             4
(1980) (“Constitution and laws” means 42 U.S.C. § 1983 provides remedies for
violations of rights created by federal statute, as well as those created by the
Constitution.). To state a claim under 42 U.S.C. § 1983, a plaintiff must establish: (1)
the violation of a right secured by the Constitution or laws of the United States and (2)
the alleged deprivation of that right was committed by a person acting under color of
state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
B. Plaintiff’s Claims
      In his complaint, plaintiff makes one claim. Plaintiff alleges that defendants knew
his co-defendant was a threat because there was a “keep separate order,” but defendants
failed to protect him, and he was assaulted by his co-defendant on December 6, 2017.
      Because being subjected to assault is not “part of the penalty that criminal
      offenders [must] pay for their offenses,” Rhodes v. Chapman, 452 U.S.
      337, 347, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981), the eighth amendment's
      prohibition against cruel and unusual punishment requires prison officials
      to “take reasonable measures to guarantee” inmate safety by protecting
      them from attacks by other prisoners, Farmer v. Brennan, 511 U.S. 825,
      832, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (internal quotation marks
      and citations omitted). Of course, prison officials do not commit a
      constitutional violation every time one prisoner attacks another. See id. at
      834, 114 S.Ct. 1970; Blades v. Schuetzle, 302 F.3d 801, 803–04 (8th
      Cir.2002). In order to establish an eighth amendment failure-to-protect
      claim, a plaintiff must show that the prison official was deliberately
      indifferent to a “substantial risk of serious harm.” Farmer, 511 U.S. at
      828, 114 S.Ct. 1970. To succeed on such a claim, the plaintiff must first
      establish that the alleged constitutional deprivation was “objectively,
      sufficiently serious,” which requires a showing that the official's failure to
      protect resulted in the inmate being “incarcerated under conditions posing
      a substantial risk of serious harm.” Id. at 834, 114 S.Ct. 1970.

Young v. Selk, 508 F.3d 868, 871–72 (8th Cir. 2007).
      Based on the forgoing, plaintiff has alleged facts which, if true, could amount to
a claim that defendants were deliberately indifferent by failing to protect him.
Accordingly, his claim will be allowed to proceed.

                                            5
                                   IV.     CONCLUSION
       IT IS THEREFORE ORDERED:
       (1) The plaintiff’s application to proceed in forma pauperis (docket no. 1) is
       granted.
       (2) The clerk of court’s office is directed to file the complaint (docket no. 1-1)
       without the prepayment of a filing fee.
       (3) The plaintiff is directed to submit an initial partial filing of $5.39 by no later
       than October 3, 2019. If necessary, the plaintiff may request in a written motion
       an extension of time to pay the initial partial filing fee. Additionally, after the
       plaintiff pays the initial partial filing fee, the institution having custody of the
       plaintiff is directed to collect and remit monthly payments in the manner set forth
       in 28 U.S.C. § 1915(b)(2). Until the $350.00 filing fee is paid in full, the plaintiff
       is obligated to pay and the institution having custody of him is obligated to forward
       20 percent of the preceding month’s income credited to his account each time the
       amount in the account exceeds $10.00.
       (4) The clerk of court is directed to send a copy of this order and the notice of
       collection of filing fee to the appropriate official at the place where the plaintiff is
       an inmate.
       (5) The clerk of court is directed to serve, via certified mail, the complaint (Doc.
       No. 1-1), the waiver of service of summon forms and a copy of this order on
       defendants c/o the Iowa Attorney General’s Office.1
       DATED this 3rd day of September, 2019.




       1
        The clerk’s office may include copies for all defendants in one package sent to the Iowa
Attorney General’s Office.
                                               6
7
TO: WARDEN/ADMINISTRATOR
    Anamosa State Penitentiary, Anamosa, Iowa

                    NOTICE OF COLLECTION OF FILING FEE

       You are hereby given notice that Davante Green, No. 6374231, an inmate at your
facility, filed the following lawsuit in the United States District Court for the Northern
District of Iowa: Green v. Sperfslage, et al., Case No. C18-0029-LRR. The inmate was
granted in forma pauperis status pursuant to 28 U.S.C. § 1915(b), which requires partial
payments of the $350.00 filing fee. Based on the inmate’s statements, the court has
assessed an initial partial filing fee of $5.39, which the inmate must pay now to the clerk
of court. See 28 U.S.C. § 1915(b)(1).
       After payment of the initial partial filing fee, the [inmate] shall be required
       to make monthly payments of 20 percent of the preceding month’s income
       credited to [his] account. The agency having custody of the [inmate] shall
       forward payments from [his] account to the clerk of the court each time the
       amount in the account exceeds $10 until the filing fees are paid.
28 U.S.C. § 1915(b)(2). Therefore, you must monitor the account and send payments to
the clerk of court according to the system provided in 28 U.S.C. § 1915(b)(2), that is,
after plaintiff pays the initial partial filing fee of $5.39, you should begin making monthly
payments of 20 percent of the preceding month’s income credited to the inmate’s account.
Please make the appropriate arrangements to have these fees deducted and sent to the
court as instructed. If plaintiff has been relocated to a different institution, please forward
this Order and Notice to the institution having custody of him. Any institution having
custody of plaintiff shall collect and remit the filing fee as set forth above.



                                                          _______________________
                                                                           Deputy Clerk
                                                          Robert L. Phelps
                                                          U.S. District Court Clerk
                                                          Northern District of Iowa

                                              8
